                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

___________________________________
                                    )
CHRISTOPHER MOEHRL,                 )
MICHAEL COLE, STEVE DARNELL, )
VALERIE NAGER, JACK RAMEY,          )
SAWBILL STRATEGIC, INC.,            )
DANIEL UMPA, and JANE RUE, on )
behalf of themselves and all others )
similarly situated,                 )
                                    )
                    Plaintiffs,     )
                                    )
      v.                            )         Civil Action No. 1:19-cv-01610
                                    )         Judge Andrea R. Wood
THE NATIONAL ASSOCIATION OF )                 Magistrate Judge M. David Weisman
REALTORS, REALOGY HOLDINGS )
CORP., HOMESERVICES OF              )
AMERICA, INC., BHH AFFILIATES, )
LLC, HSF AFFILIATES, LLC, THE )
LONG & FOSTER COMPANIES,            )
INC., RE/MAX, LLC, and KELLER       )
WILLIAMS REALTY, INC.,              )
                                    )
                    Defendants.     )
___________________________________ )

                              NOTICE OF MOTION

To:   Counsel of Record

      PLEASE TAKE NOTICE that on October 10, 2019, at 9:30 a.m., or as soon

thereafter as counsel may be heard, I will appear before Judge Andrea Wood in the

courtroom usually occupied by her in the Dirksen Federal Courthouse, 219 South

Dearborn Street, Chicago, Illinois, or before such other judge who may be sitting in

her place and stead, and then and there present the UNITED STATES’ MOTION
FOR LEAVE TO FILE STATEMENT OF INTEREST, at which time and place you

may appear, if you see fit.

Dated: October 7, 2019


                                Respectfully submitted,


                                /s/ Thomas P. Walsh


                                JOHN R. LAUSCH, JR.
                                United States Attorney

                                THOMAS P. WALSH
                                Assistant U.S. Attorney

                                219 South Dearborn Street
                                Chicago, Illinois 60604
                                Telephone: (312) 353-5312
                                thomas.walsh2@usdoj.gov

                                STEVEN J. MINTZ
                                Attorney

                                United States Department of Justice
                                Antitrust Division
                                950 Pennsylvania Avenue, NW
                                Room 3224
                                Washington, DC 20530
                                Telephone: (202) 353-0256
                                Facsimile: (202) 514-0536
                                Steven.Mintz@usdoj.gov
                          CERTIFICATE OF SERVICE


      I hereby certify that on October 7, 2019, I electronically filed the foregoing

NOTICE OF MOTION using the CM/ECF system, which will electronically send

notice to counsel for all parties who have appeared in this case.


                                              /s/ Steven J. Mintz

                                              Attorney for the United States
